The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/12/2022 has been entered.

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 
The rejection of claim 7 under both first and second paragraph have been withdrawn.
The examiner’s position has been incorporated into rejection under 35 U.S.C. 102(b) as being anticipated by Phillips (2003/0181990).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear as to the difference between “predefined modes” and “predetermined activity”. 
Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 4-5 are rejected under 35 U.S.C. 102(b) as being anticipated by Phillips (2003/0181990).
Phillips teaches a method for control of at least one actuator (at least one of a cell 206, bladder, array 302) of a dynamic support apparatus (including the entirety of figure 2A or the apparatus shown in figure 3 or the manual control system, see par. 0085-0088).

    PNG
    media_image1.png
    434
    268
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    558
    665
    media_image2.png
    Greyscale

The method comprising monitoring a pressure (with a pressure sensor 314) of the at least one actuator; and altering the pressure of the at least one actuator based at least in part on the monitored pressure (see at least par. 0073 describing the CPU control). 
Wherein the control system includes a plurality of predefined modes. A mode can be defined simply as (1) maintaining alignment and prevent slipping or (2) slipping; see at least par. 0096. Wherein each mode includes an activity reference pressure indicative of a predetermined user’s activity such as gait, amputees’ activity, movement of the residual limb; see par. 0012-0013. Note that modes maybe interpreted as user’s activities but it is unclear to the examiner how to differential the terms.
Evaluating a user activity level based at least on the pressure of the at least one actuator and altering the pressure of the at least one actuator base at least in part on the activity level.
The user activity level is made with respect to the activity reference pressure indicative to the predetermined activity of a currently selected predefined mode (such as slipping) of the plurality of modes.

Claim 2, refering to at least par. 0073 stating: 
[0073] In one preferred embodiment, the control system uses pressure sensors 314 to compare the pressure in individual bladders or a zone of bladders with a predetermined calculated threshold pressure. The pressure sensor relays the pressure data to the CPU 304. The CPU 304, based on the data received from monitoring the pressure, controls the pump 308 and/or valve manifold 312, such that additional fluid is provided to cells or zones having decreased pressure (drops below current pressure setpoint), while fluid is removed from cells or zones having increased pressure thereby accommodating for fluctuations in volume of a residual limb. If a threshold pressure is exceeded a CPU opens a valve controlling the exit of fluid from a fluid cell or zone of cells disposed in the socket to allow fluid to escape and thereby reduce the volume of the cell or zone of cells. Alternatively, if the pressure (drops below current pressure setpoint) within a cell or zone of cells is too low (by more than a pre-determined threshold), a valve can be opened directing fluid into the cell or zone of cells. 
Further see par. 0080 teaching the control system computes an upper and lower threshold pressure and further can be entered by the user or prosthetist.
Claims 4-5, the “safety threshold” is interpreted as the upper threshold; see par. 0073, 0079-0081 and 0109.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips (2003/0181990) in view of Labun et al (5,748,845).
Phillips teaches a method for control of at least one actuator (at least one of a cell 206, bladder, array 302) of a dynamic support apparatus as described above. Referring to see par. 0079-0081, Phillips teaches an upper and lower threshold pressure which can be interpreted as having a pressure variability notch therebetween.
However, it is not clear if Phillips teaches, “the evaluation of the user activity level being based on a pressure variability as determined by a high-pass filter”.
Labun et al teaches a control unit for notch filtering a sensor signal using a high-pass filter and a low-pass filter. See column 6, lines 27 et seq.
It would have been obvious to one having ordinary skill in the art to have used a high-pass filter and a low-pass filter to form a pressure variability notch as taught by Labun et al on the control system of Phillips used to determine the user activity level. Specifically, it would have been obvious to have used a high-pass filter to demarcate the upper threshold pressure and low-pass filter to demarcate the lower threshold pressure to yield predictable results. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
	
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/
Primary Examiner, Art Unit 3738